DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 has not overcome the 112a rejection. Applicant has merely changed the language from “the first medium and second medium in combination equal the third medium” to “the first medium and second medium are about 50% of the chamber ready medium and the medium is about 50% of the chamber ready medium”. This language still constitutes new matter since the original specification only discloses 25% of the first medium, 25% of the second medium, and 50% of the third medium and has not discussed the other ratios encompassed by the claim language.
Applicant’s amendment to claim 20 has overcome the rejection under 112b and it is therefore withdrawn.
Applicant’s arguments concerning the rejection of claim 1 are not persuasive. Applicant has argued that Fagundes teaches a recirculation system separate from the air conditioning while applicant’s own disclosure teaches a recirculation system integrated into the air conditioning system and that therefore the combination of Fagundes and Claeys does not teach shutting off a recirculation fan as claimed. This is not persuasive, examiner notes that applicant’s own disclosure disclosed the recirculation air is mixed with the conditioned air at mixing point M3 located downstream of all conditioning of the air the same as Fagundes’s recirculation system (see Fagundes figure 5). Therefore, Fagundes’s air distribution system is the same as applicants and therefore Fagundes and Claeys teach the system as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of independent claims 1 and 11 of "the first medium and second medium are about 50% of the chamber ready medium and the third medium is about 50% of the chamber ready medium" and "the bleed air and the fresh outside air in combination equal 50% of the chamber ready medium and the recirculated air is about 50% of the chamber ready medium" are not supported by the original specification. The specification broadly recites the ratio of the combination of the first and second mediums to the third medium of 50% to 100% in paragraph [0011] of the specification without specifying a mode. The specification further recites the first mode comprising 25% bleed air, 25% fresh outside air and 50% recirculated air in paragraph [0017]. Therefore, the limitation as written is broader in scope than the specific recitation of the makeup of the air in the first mode and is therefore new matter. All other claims depend from claims 1 and 11 and therefore inherit the 112a rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim s 1 and 11 is a relative term which renders the claim indefinite.  The term "about" is defined by the specification in paragraph [0053], however the definition of the term is indefinite since it recites three different ranges and it is unclear which interpretation is intended by the applicant. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that all other claims depend from claims 1 and 11 and therefore inherit the indefiniteness rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim s 1-3, 6-8, 10-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1) in view of Squier (US 2013/0133348 A1) and Claeys et al. (US 2007/0113579 A1).
Regarding claim 1, Fagundes discloses an aircraft (Fagundes 100) comprising a pressurized passenger cabin and an air conditioning system (Fagundes 102). The air conditioning system operates in a first, normal operation mode (Fagundes [0030]) wherein a first medium is bleed air from engines (Fagundes 204A and 204Band [0048]), and a second medium is air provided by an APU (Fagundes 206 and [0048]), and a third medium is recirculated air (Fagundes 106 and [0029]) which are mixed together in a distribution system (Fagundes 108) to produce a cabin ready medium provided to a pressurized volume. Fagundes further discloses that the mixing ratio of the first and second medium to the third medium can be 50/50 (Fagundes [0030]). Fagundes further discloses a second mode (Fagundes [0046]) for use on the ground wherein the recirculation system is shut off resulting in only the first and second medium providing air to the pressurized volume. Examiner notes that ground level is a low altitude and can therefore be considered low altitude operations and that inherently the normal operation mode will be utilized at all other flight stages including high altitude conditions.
Fagundes is silent regarding the air pack comprising a compressing device with a turbine and is silent regarding the recirculation system comprising a recirculation fan.
However, Squier teaches an air conditioning pack (Squier 112) for an aircraft comprising a mixing chamber (Squier 142 and [0014-0015]) where air from a ram inlet (Squier 138) that has been compressed by a compressor (Squier 135) and bleed air from an engine compressor (Squier 116) that powers the compressor through a turbine (Squier 132). The mixed airflow is then provided to a cooling turbine (Squier 136) before being provided to an aircraft cabin (Squier 106). Therefore, it would 
However, Claeys teaches an aircraft air conditioning system comprising a recirculation system comprising a pair of recirculation fa ns (Claeys 50 and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes and Squier's system to utilize recirculation fans to promote air recirculation. Examiner notes that since the recirculation system comprises no other powered components to cause recirculation that shutting down the recirculation system as disclosed by Fagundes would involve turning off Claeys' recirculation fans.
Regarding claim 2, Fagundes, Squier and Claeys as applied to claim 1 teach a first mode (Fagundes [0030]) in use at all altitudes above the ground where a ground mode (Fagundes [0046]) is used. Since all flight conditions excluding ground operations occur in the first mode it must inherently function during high altitude cruise, climb, and descent conditions.
Regarding claim 3, Fagundes, Squier and Claeys as applied to claim 2 are silent regarding the altitude at which a high altitude cruise condition occurs. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that affects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the high altitude cruise condition by utilizing high altitude mode at altitudes of greater than 4,500 meters to improve fuel efficiency.
Regarding claim 6, Fagundes, Squier and Claeys as applied to claim 1 teach that the first medium is bleed air from engines (Fagundes 204A and 204B), the second medium is ram air also referred to as fresh outside air from a ram inlet (Squier 136), and recirculated air from a recirculation system (Fagundes 106).
Regarding claim 7, Fagundes, Squier and Claeys as applied to claim 1 teach use of compressed air (bleed air and compressed ram air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to a mixture of 50% of the first and second medium and 50% of the third medium.
Fagundes Squier and Claeys are silent regarding the composition of the compressed air (mixture of the first and second medium) supplied to the cabin in the first mode. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mix of air sources in a ratio of 25% of a first medium (bleed air), 25% of a second medium (ram air) and 50%of a third medium (recirculated air) to meet airflow requirements while minimizing fuel consumption by reducing the amount of bleed air used.
Regarding claim 8
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mixture of air sources in a ratio of 50% of a first medium (bleed air) and 50% of a second medium (ram air) to meet airflow requirements while minimizing fuel consumption by reducing the amount of bleed air used.
Regarding claim 10, Fagundes, Squier and Claeys as applied to claim 1 teach use of compressed air (bleed air and compressed ram air), and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to 50% of the first medium (bleed air) and second medium (ram air) and 50% of the third medium (recirculated air) when operating in a first mode. Fagundes further teaches a second operating mode (Fagundes [0046]) comprising shutting down the recirculation system and therefore teaches 100% of the supplied air coming from the first and second mediums.
Regarding claim 11
Fagundes is silent regarding the air conditioning system utilizing fresh outside air, and is further silent regarding a turbine configured to receive bleed air and outside fresh air.
However, Squier teaches an air conditioning pack (Squier 112) for an aircraft comprising a mixing chamber (Squier 142 and [0014-0015]) where air from a ram inlet (Squier 138) that has been compressed by a compressor (Squier 135) and bleed air from an engine compressor (Squier 116) that powers the compressor through a turbine (Squier 132). The mixed airflow is then provided to a cooling turbine (Squier 136) before being provided to an aircraft cabin (Squier 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes's cooling system by utilizing Squier's air conditioning pack that instead of using bleed and APU air improves efficiency by utilizing bleed air to power a ram air compression system to reduce required bleed air and APU air.
However, Claeys teaches an aircraft air conditioning system comprising a recirculation system comprising a pair of recirculation fa ns (Claeys 50 and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes and Squier's system to utilize recirculation fans to promote air recirculation. Examiner notes that since the recirculation system comprises no other powered components to cause recirculation that shutting down the recirculation system as disclosed by Fagundes would involve turning off Claeys' recirculation fans.
Regarding claim 12, Fagundes, Squier and Claeys as applied to claim 11 teach a first mode (Fagundes [0030]) in use at all altitudes above the ground where a ground mode (Fagundes [0046]) is used. Since all flight conditions excluding ground operations occur in the first mode it must inherently function during high altitude cruise, climb, and descent conditions.
Regarding claim 13, Fagundes, Squier and Claeys as applied to claim 12 are silent regarding the altitude at which a high altitude cruise condition occurs. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art 
Routine optimization within the condition of the prior art cannot sustain a patent and is consider to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the high altitude cruise condition by utilizing high altitude mode at altitudes of greater than 4,500 meters to improve fuel efficiency.
Regarding claim 16, Fagundes, Squier, and Claeys as applied to claim 11 teach use of compressed air (bleed air and compressed ram air) and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to a mixture of 50% of the bleed air and compressed ram air and 50% of the recirculated air.
Fagundes Squier, and Claeys are silent regarding the composition of the compressed air (mixture of the bleed air and compressed ram air) supplied to the cabin in the first mode. Fagundes discloses it is possible to conserve fuel by limiting bleed air or power drawn from a source (Fagundes [0040]). One of ordinary skill in the art would have therefore recognized that the consumption of bleed air is a results effective variable that effects the fuel consumption of the aircraft.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mix of air sources in a ratio of 25% of a bleed air, 25%of a ram air and 50% of a recirculated air to meet airflow requirements while minimizing fuel consumption by reducing the amount of bleed air used.
Regarding claim 17, Fagundes, Squier and Claeys as applied to claim 11 are silent regarding the composition of the compressed air (mixture of the bleed air and compressed ram air) provided to 
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the mixture of air sources in a ratio of 50% of a bleed air and 50% of a ram air to meet airflow requirements while minimizing fuel consumption by reducing the amount of bleed air used.
Regarding claim 19, Fagundes, Squier and Claeys as applied to claim 11 teach use of compressed air (bleed air and compressed ram air), and recirculated air in a 50/50 ratio (Fagundes [0030]) which corresponds to 50% of the bleed air and ram air and 50% of the recirculated air when operating in a first mode. Fagundes further teaches a second operating mode (Fagundes [0046]) comprising shutting down the recirculation system and therefore teaches 100% of the supplied air coming from the bleed air and compressed ram air.
Regarding claim 20, Fagundes, Squier and Claeys as applied to claim 11 teach the air conditioning system (Fagundes 102) as part of an aircraft (Fagundes 100).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fagundes (US 2018/0148182 A1), Squier (US 2013/0133348 A1) and Claeys et al. (US 2007/0113579 A1) as applied to claim 1 above, and further in view of Cremers et al. (US 2010/0323601 A1).
Regarding claim 4, Fagundes, Squier and Claeys as applied to claim 1 teach a second mode for ground operations (Fagundes [0046]).
Fagundes, Squier and Claeys are silent regarding the second mode applying to both ground and low altitude flight operations.
However, Cremers teaches an aircraft air conditioning system comprising an operating mode for low altitude and ground operations (Cremers [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes, Squier and Claeys’ system by utilizing Fagundes's ground mode for both ground operations and low altitude operations to simplify controller design and provide improvements over use of a single mode for both high and low altitude flight.
Regarding claim 5, Fagundes, Squier, Claeys and Cremers as applied to claim 4 are silent regarding the altitude of low altitude cruise conditions. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that effects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Fagundes, Claeys, Squier, and Cremers system by selecting an optimal low cruise altitude of less than 4,500 meters to optimize fuel efficiency when operating in a low altitude mode.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes (US 2018/0148182 A1), Squier (US 2013/0133348 A1) and Claeys et al. (US 2007/0113579 A1) as applied to claim 11 above, and further in view of Cremers et al. (US 2010/0323601 A1).
Regarding claim 14, Fagundes, Squier and Claeys as applied to claim 11 teach a second mode for ground operations (Fagundes [0046]).
Fagundes, Squier, and Claeys are silent regarding the second mode applying to both ground and low altitude flight conditions.
However, Cremers teaches an aircraft air conditioning system comprising an operating mode for low altitude and ground operations (Cremers [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fagundes and Squier's system by utilizing Fagundes's ground mode for both ground operations and low altitude operations to simplify controller design and provide improvements over use of a single mode for both high and low altitude flight.
Regarding claim 15, Fagundes, Squier, and Claeys as modified by Cremers and applied to claim 14 are silent regarding the altitude of low altitude cruise conditions. Fagundes discloses that airflow needs for ventilation vary with changes in altitude (Fagundes [0034] and [0035]). One of ordinary skill in the art would have recognized that altitude for changing between operating modes is a results effective variable that effects the ventilation requirements for the aircraft and can be optimized.
Routine optimization within the condition of the prior art cannot sustain a patent and is considered to be obvious to one of ordinary skill in the art. (See MPEP §2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize Fagundes, Squier, and Cremers system by selecting an optimal low cruise altitude of less than 4,500 meters to optimize fuel efficiency when operating in a low altitude mode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762